NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1928
                                       __________

                                 WILLIAM ELLIS, JR.,
                                             Appellant

                                             v.

                BERKS COUNTY POLICE DEPARTMENT;
               THOMAS H. XAVIOS; COUNTY OF BERKS;
           OFFICER BUCK, Reading Police; PETE J. KARPOVICH;
     JUDICAL CONDUCT BOARD; DISTRICT ATTORNEY BERKS COUNTY
               ADAM MCNAUGHTON; ROBERT A. GRACI
                ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-21-cv-01874)
                      District Judge: Honorable John M. Gallagher
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 8, 2021
             Before: MCKEE, SHWARTZ and RESTREPO, Circuit Judges

                             (Opinion filed: August 24, 2021)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant William Ellis, Jr., appeals from the District Court’s order

dismissing his complaint with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). For

the following reasons, we will affirm the District Court’s judgment.

       In the District Court in April 2021, Ellis submitted an application to proceed in

forma pauperis and a complaint against the defendants under 42 U.S.C. § 1983 for

violations of his rights under the Fourth, Fifth, and Fourteenth Amendments. He alleged

the following about events on and around “Thursday, August 20, 2015.” Compl. 3, ECF

No. 2.1 On August 19, he called the Reading Police Department after being assaulted by

Chardonnay Winston. Compl. 3; ECF No. 2-1 at 41, 43. Ellis was arrested and charged

based on the incident and spent one night in jail before bail was posted. ECF No. 2-1 at

26-32.2 The charges were dismissed on September 4. ECF No. 2-1 at 31-32. Ellis

attempted to initiate a private prosecution against Winston, but the Berks County District

Attorney’s Office declined to file charges against her and informed Ellis of this decision

in a September 2 letter.3 ECF No. 2-1 at 22. Ellis later filed a complaint with




1
 Ellis attached several documents to his complaint. We may consider these documents
on which Ellis based his claims. See Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir.
2010).
2
 The court records Ellis attached to his complaint indicate that he was arraigned on
August 20 and confined until August 21. ECF No. 2-1 at 26-32. Ellis also submitted
hospital records indicating that he was treated on the evening of August 20. ECF No. 4.
The hospital records do not indicate if Ellis was in custody at the time, but any potential
discrepancy between these documents is not ultimately material.
3
 While the complaint is unclear, Ellis also apparently alleged that he later faced separate
contempt-of-court charges for allegedly violating a protection-of-abuse order regarding
Winston. Ellis claimed that he was required to serve 23 months probation, pay $5,000 in
                                             2
Pennsylvania’s Judicial Conduct Board against a judge who presided in his case. On

November 14, 2017, the Board dismissed the complaint with a letter of caution and

notified Ellis. ECF No. 2-1 at 25.

       The District Court granted Ellis’s application to proceed in forma pauperis and

dismissed his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The District Court

held that Pennsylvania’s two-year statute of limitations on personal injury actions barred

all of Ellis’s § 1983 claims because those claims accrued more than two years before he

filed his complaint. Concluding that the time-bar made amendment futile, the District

Court dismissed the complaint with prejudice.4

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review of a

district court’s sua sponte dismissal for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).5 Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “We may




fines, and attend “drug test programs.” Compl. 4.
4
  The District Court also noted other deficiencies in the complaint. Specifically, the
District Court noted that Ellis named some defendants not subject to suit under § 1983
and some entitled to prosecutorial, judicial, or Eleventh Amendment immunity, and failed
to allege sufficient facts tying several defendants to the alleged constitutional violations.
Ellis does not address these deficiencies on appeal.
5
  Ordinarily, the statute of limitations is an affirmative defense that must be pleaded and
that is subject to waiver. See Chainey v. Street, 523 F.3d 200, 209 (3d Cir. 2008). But,
for the claims for which a time-bar and the absence of meritorious tolling issues were
obvious from the face of the complaint, the District Court could properly dismiss them as
time-barred sua sponte under 28 U.S.C. § 1915(e)(2)(B)(ii). See Jones v. Bock, 549 U.S.
199, 215 (2007); Vasquez Arroyo v. Starks, 589 F.3d 1091, 1097 (10th Cir. 2009).

                                              3
affirm a district court for any reason supported by the record.” Brightwell v. Lehman,

637 F.3d 187, 191 (3d Cir. 2011).

       On appeal, Ellis argues that his claims are not time-barred because he could not

have known about “the violation” until he received the docket transcripts from his

criminal case stemming from the August 2015 incident. Appellant’s Br., 3d Cir. ECF

No. 4 at 1. He alleges that he did not receive these docket transcripts until April 2021

and that he only then discovered that he had been the defendant in that proceeding.

       “The statute of limitations for a § 1983 claim arising in Pennsylvania is two

years.” See Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009) (citing 42 Pa. Cons. Stat.

§ 5524(2)). This statute of limitations begins to run when the plaintiff knew or should

have known of the injury on which the action is based. Id. This “is an objective inquiry;

we ask not what the plaintiff actually knew but what a reasonable person should have

known.” Id.

       Even if we accept Ellis’s dubious claim that he was subjectively unaware that he

was a criminal defendant during the 2015 proceedings, a reasonable person should have

known that fact. Ellis spent a night in jail before being released on bail through the

services of a professional bondsman. ECF No. 2-1 at 30. Ellis was necessarily aware of

his own arrest and incarceration in August 2015 and should have known he was being

treated as a defendant. Furthermore, when the District Attorney’s Office declined to

prosecute Winston in September 2015, defendant Adam McNaughton told Ellis that “I

have determined that the Reading Police Department investigated this alleged incident

and determined this Complainant to be at fault and he was charged with simple assault.”

                                             4
ECF No. 2-1 at 22. Ellis was thus told he was a criminal defendant in September 2015,

and any claims based on his arrest, detention, and prosecution accrued more than two

years before he initiated this action.

       Ellis similarly was aware or should have been aware of any claims accruing from

the refusal to prosecute Winston and the results of the Judicial Conduct Board

investigation long before bringing this action. He has not disputed that, as his exhibits

show, he was informed of the District Attorney’s Office refusal to pursue charges against

Winston in September 2015 and of the Judicial Conduct Board’s decision to dismiss his

ethic complaint in November 2017. All of Ellis’s claims relating to these events are time-

barred because he knew or should have known of his alleged injuries more than two years

prior to submitting his complaint. In light of this clear legal bar, the District Court did

not err in determining that amendment would be futile as to these claims.6 See Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

Accordingly, we will affirm the judgment



6
  To the extent that Ellis sought to present a claim that the defendants’ actions (or
inaction) resulted in his facing contempt-of-court charges at some later (undisclosed)
time, his claim may not be time-barred. However, among other problems with this claim,
Ellis did not allege that any of the defendants were directly involved with those charges
or punishment. And he did not state a claim by contending that “[i]f my charges were
filed and Chardonnay Winston being on probation[,] [s]he would have been arrested and
could not have me arrested on false contempt to [sic] court charges.” Compl. 4. The
defendants could not violate Ellis’s constitutional rights by declining to prosecute
Winston or permitting her to be free to file a claim against him at a later date. See Linda
R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially
cognizable interest in the prosecution or nonprosecution of another.”) Dismissal of that
claim with prejudice also was appropriate.

                                              5